UNITED STATES DISTRICT COURT

FoR THE 1)1STRICT oF CoLUMBIA ,»    .;  t  l ,i 
v l , l l "~v'»’/i:.',~
>
MELVIN JoNEs, )
)
Plaintiff, )
)
v. ) Civil Action No.   

) »
JUDGE CJ srRUCK, er az_, )
)
Defendants. )
)

MEMoRANI)UM oPINIoN

This matter is before the Court on plaintiff’ s application to proceed in forma pauperis and
his pro se complaint. The Court will grant the application and dismiss the complaint.

Apparently because the administrative law judge assigned to claim for Social Security
benefits did not issue his decision in a timely manner, plaintiff files this Complaint titled "Civil
Rights Violation and Hate Crime." Compl. at l. ln order to bring a civil rights action under 42
U.S.C. § 1983, "[t]here is a requirement of state action on the part of the alleged wrongdoer in
order for liability to attach." Chandler v. W.E. Welch & Assocs., Inc., 533 F. Supp. 2d 94, 103
(D.D.C. 2()08) (citation omitted). Plaintiff does not allege that defendants were acting "under
color of any statute, ordinance, regulation, custom, or usage, of any State or Territory or the
District of Columbia." 42 U.S.C. § 1983. Nor does plaintiff allege any constitutionally-
protected right he has in the granting of an application for benefits. As plaintiff seeks to bring a
§ 1983 claim against the defendants based on an alleged violation of his constitutional rights, the
claim must be dismissed.

An Order accompanies this Memorandum Opinion.

An Order accompanies this l\/lemorandum Opinion.

DATE; 

United S`t_§es District Judge
7 // ¢// z,